In an action by the plaintiff-administratrix to recover damages for the wrongful death of her decedent (first cause of action), and for decedent’s conscious pain and suffering (second cause of action), in which the defendant Mt. Vernon Hospital pleaded a general denial and the defense of contributory negligence, and asserted a cross claim against the defendant Di Blasio (a physician and surgeon) and the defendant Wilson (a physician and anesthesiologist) predicated upon their allegedly active negligence, the defendant Mt. Vernon Hospital appeals: (a) from a judgment of the Supreme Court, Westchester County, entered January 20, 1964 after trial, upon the verdict of a jury for $114,500 in favor of the plaintiff upon her first cause of action; and (b) from an order of said court, entered the same day, which severed plaintiff’s action as against the defendants Di Blasio and Wilson, and stayed the trial of the severed action either until the judgment is paid or until the determination of the instant appeal. The verdict of the jury was in favor of the defendant Mt. Vernon Hospital upon plaintiff’s second cause of action for pain and suffering. As to the defendants Di Blasio and Wilson, the jury disagreed. Judgment and order affirmed, with one bill of costs to plaintiff against the defendant hospital. No opinion. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.